Citation Nr: 9927031	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96 04 465	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel








INTRODUCTION

The veteran had active service in the United States Army from 
June 1968 until 
December 1971.  Service in Vietnam is indicated by the 
evidence of record.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of an August 
1995 rating determination by the Department of Veterans 
Affairs (VA) Regional 
Office (RO), located in Phoenix, Arizona. 


REMAND
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1998).  

The veteran served in the United States Army from June 1968 
until December 1971.
DD Form 214 and service personnel records show that the 
veteran was awarded various medals and decorations indicative 
of service in Vietnam and that he served as a radio operator.  
Service personnel records further reflect that the veteran 
served with the 138th Aviation Company and that he was 
stationed in Long Thanh North. 
In connection with the veteran's claim for entitlement to 
service-connection for PTSD, the U.S. Army and Joint Services 
Environmental Support Group, redesignated as the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
provided a unit history for the 138th Aviation Company and 
the 8th Radio Research Field Station.  USASCRUR reports 
indicated that the 138th Aviation Company was located at 
Danang.  Reports confirmed the occurrence of enemy attacks at 
Danang and Long Thanh during the veteran's first Vietnam 
tour, and the ammunition dump explosion at Danang Air Field 
on April 29, 1969. 


VA hospital records dated in January 1995 and August 1995, 
and various VA medical records dated in 1995 show diagnoses 
of PTSD.  The January 1995 report stated that the veteran was 
seen in a psychology consultation for PTSD screening purposes 
"where they strongly believe that the patient is suffering 
from PTSD as a result of his involvement in Vietnam."  
However, VA medical records do not specifically consider 
whether the two confirmed stressors support the veteran's 
diagnoses of PTSD since the USASCRUR reports were not 
available at the time of the last competent medical opinion 
of record.  

The Board observes that the medical evidence in this case is 
now over four years old.  In the interim, VA has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126 (1998). See 61 
Fed. Reg. 52695-52702 (1996). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (the Court) noted that 
where "there has been an 'unequivocal' diagnosis of post-
traumatic stress disorder by mental heath professionals, the 
adjudicators must presume that the diagnosis was made in 
accordance with the applicable DSM criteria as to both 
adequacy of symptomatology and sufficiency of the stressor 
(or stressors)."  Cohen, 10 Vet. App. at 39.  The Court went 
on to indicate that when the RO or the Board believes the 
report is not in accord with applicable DSM criteria, the 
report must be returned for a further report.

For the above stated reasons, therefore, the veteran should 
be afforded a VA psychiatric examination, as requested by his 
representative.  Accordingly, this case is remanded to the RO 
for the following actions:

1.  The RO should contact the veteran and request 
that he furnish the names and addresses of all 
health care providers who have treated him for 
psychiatric problems since 1995.  After securing 
any necessary releases from the veteran, the RO 
should attempt to secure all such treatment records 
which have not been previously obtained.  Any such 
medical records so obtained should be associated 
with the veteran's claims folder.  

2.  The veteran should be afforded a VA psychiatric 
examination.  The entire claims folder and a copy 
of this remand must be made available to the 
psychiatrist prior to the examination, the receipt 
of which must be acknowledged in the examination 
report. The psychiatrist is requested to determine 
the diagnoses and etiologies of all existing 
psychiatric disorders, and is specifically asked to 
determine whether the veteran has PTSD.  If the 
examiner provides a diagnosis of PTSD, said 
examiner should specify which of the diagnostic 
criteria of DSM-IV for PTSD have and have not been 
satisfied and provide a detailed description and 
discussion of the complaints and findings that 
satisfy the criteria.  The examiner is specifically 
requested to address whether the two confirmed 
stressors, namely enemy attacks at DaNang and Long 
Thanh during the veteran's first Vietnam tour, and 
the ammunition dump explosion at DaNang Air Field 
on April 29, 1969, are sufficient to support a 
diagnosis of PTSD.  

3.  After the development requested above has been 
completed to the 
extent possible, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD, applying all appropriate law, 
regulation and Court precedent.  If the benefit 
sought on appeal remains denied, the veteran and 
his representative should be furnished with a 
supplemental statement of the case and given the 
opportunity to respond thereto.  

The Board is aware that in a February 1999 communication to 
the RO, the veteran in essence stated that he could remember 
no additional details of his Vietnam experiences.  The 
veteran is reminded that while this case is in remand status, 
he has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).



